Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 1 of 39 PageID# 20892




         In Re: Zetia (Ezetimibe) Antitrust Litigation

     End-Payor Plaintiffs’ Class Certification Hearing
                       July 7, 2020
               Class Definition and Injury
                Redacted Public Version



                                                                                       1
             Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 2 of 39 PageID# 20893


        Class Definition Should Be Modified
              Based On The Evidence
• Motion for Class Certification moved beginning of class period to July 1,
  2012, based on the evidence available then of when generic would have
  launched in but-for-world.
• Subsequent merits expert reports showed that generic would not have
  launched in but-for-world until November 2014 or later.
• Dr. Lamb has considered injury and damages for a range of but-for generic
  entry dates, should the jury find that a later date is appropriate.
• Analysis of rebates paid to OptumRx and certain Medicare Part D plans
  showed they were not injured, so further modification seeks to remove
  them from Brand-Generic Subclass.
• Modified Class Definition does not add new parties or claims.

                                                                                                    2
            Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 3 of 39 PageID# 20894


        Class Definition Should Be Modified
              Based On The Evidence
• Defendants’ opposition primarily goes to the predominance of injury
  issues relevant to Rule 23(b)(3) class certification rather than the
  actual merits of the motion to modify
• This Court recognized that plaintiffs and the Court may modify a class
  definition in the DPP class certification decision – Report and
  Recommendation dated June 18, 2020 (ECF 967) at 6-8.




                                                                                                   3
                Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 4 of 39 PageID# 20895




                      Proposed Class Definition
•         All Third-Party Payor entities (“TPPs”) within the Brand Subclass or the
    Generic Subclass defined herein that, for consumption by their members,
    employees, insureds, participants, or beneficiaries, and not for resale,
    indirectly purchased, paid and/or provided reimbursement for some or all
    of the purchase price of Zetia or its AB-rated generic equivalents in any
    form, that was sold through a retail pharmacy, including mail-order
    pharmacies and long-term care pharmacies, in Alabama, Arizona,
    California, District of Columbia, Florida, Hawaii, Illinois, Iowa, Kansas,
    Maine, Michigan, Minnesota, Mississippi, Nebraska, Nevada, New
    Hampshire, New Mexico, New York, North Carolina, North Dakota, Oregon,
    Puerto Rico, Rhode Island, South Dakota, Tennessee, Utah, Vermont,
    Virginia West Virginia and Wisconsin from November 15, 2014 (the “but-for
    generic entry date”) through November 18, 2019.

                                                                                                       4
               Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 5 of 39 PageID# 20896




               Brand and Generic Subclasses
•         Brand Subclass: TPPs that indirectly purchased, paid and/or provided
    reimbursement for some or all of the purchase price of brand Zetia
    purchased between the but-for generic entry date and December 11, 2016,
    inclusive. Excluded from the Brand Subclass are Optum Health Part D Plans,
    Silverscript Part D Plans, Emblem Health Part D, Humana Part D Plans,
    Optum Health Managed Care Plans, and any TPPs that used one of these
    plans or OptumRx as its pharmacy benefits manager (“PBM”) during this
    subclass period.

•        Generic Subclass: TPPs that indirectly purchased, paid and/or
    provided reimbursement for some or all of the purchase price of generic
    ezetimibe purchased between the generic entry date (December 12, 2016)
    and November 18, 2019, inclusive.

                                                                                                      5
             Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 6 of 39 PageID# 20897




                            General Exclusions
        The following entities are excluded from both subclasses:
a. Defendants and their subsidiaries and affiliates;
b. All federal and state governmental entities except for cities, towns,
municipalities or counties with self-funded prescription drug plans;
c. All entities who purchased Zetia or generic Zetia for purposes of
resale or directly from Defendants or their affiliates;
d. Fully-insured health plans (i.e., health plans that purchased
insurance from another third-party payor covering 100 percent of the
plan’s reimbursement obligations to its members); and
e. Pharmacy benefit managers.

                                                                                                    6
         Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 7 of 39 PageID# 20898


        Exclusion Of Certain PBM Clients
       And Certain Medicare Part D Plans
• Certain entities are excluded because abnormally high
  rebates caused injury issues.
• This is not an individualized class member by class
  member inquiry about injury – it is a mechanical
  application of Merck’s rebate data.
• As Dr. Lamb explained, entities receiving 20% or more
  rebates were excluded. Supplemental Declaration of
  Dr. Russell L. Lamb, Ph.D. dated May 15, 2020 (“Lamb
  Supp. Dec.”) (ECF 945-1) at ¶ 4.
                                                                                                7
            Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 8 of 39 PageID# 20899


   No Individualized Analysis Was Used To
Exclude TPPs With Abnormally Large Rebates
• Apart from certain Medicare Part D plans, this exclusion does not
  name or analyze specific TPPs – it is based on the identity of the PBM.
• Mechanical analysis of common evidence: Merck’s rebate data.
• Analysis does not go farther than amount of rebates – individual
  transactions and even individual TPPs are not analyzed.
• Defendants’ comment about TPPs not being specifically named in the
  data after 2014 does not impact this analysis.
• Ms. Craft says the TPPs which are excluded can be identified.


                                                                                                   8
            Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 9 of 39 PageID# 20900


      The Proposed Class Definition Mirrors
         The One Certified in Lidoderm


• The Lidoderm court certified a similar EPP class definition with brand
  purchases only before generic entry, generic purchases only for most
  entities after generic entry, and an exception to include branded
  purchases by certain specifically named entities after generic entry –
  In re Lidoderm Antitrust Litig., 2017 WL 679367, **3-4 (N.D. Cal. Feb.
  21, 2017).



                                                                                                   9
              Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 10 of 39 PageID#
                                                20901



    Distinction Between Injury And Damages
• Injury or impact is the fact of damage in any amount.
• Damages are the amount of injury.
• An entity may be injured even if it does not have recoverable
  damages. In re Nexium Antitrust Litig., 777 F.3d 9, 27 (1st Cir. 2015).
• Damages may be established by a reasonable estimate. Bigelow v.
  RKO Radio Pictures, 327 U.S. 251, 264-5 (1946).




                                                                                                10
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 11 of 39 PageID#
                                  20902
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 12 of 39 PageID#
                                  20903
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 13 of 39 PageID#
                                  20904
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 14 of 39 PageID#
                                  20905
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 15 of 39 PageID#
                                  20906
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 16 of 39 PageID#
                                  20907
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 17 of 39 PageID#
                                  20908
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 18 of 39 PageID#
                                  20909
              Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 19 of 39 PageID#
                                                20910



          Dr. Hughes’ Analysis Is Unreliable
• Inappropriately compares actual brand prices to actual generic prices.
• Relies on cherry-picked examples.
• Focuses on the period immediately after generic entry.
• Incorrectly assumes that Tier 4 plans would have received large
  rebates.
• Wrongly claims that Medicare Part D plans would not have been
  injured.
• Ignores evidence that Merck would have launched an AG in the but-
  for world.

                                                                                                19
             Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 20 of 39 PageID#
                                               20911



          Dr. Hughes’ Analysis Is Unreliable

• Dr. Hughes inappropriately compares actual brand prices to actual
  generic prices.
• Dr. Hughes’ analysis compares actual brand prices to actual generic
  prices, which are the result of the anticompetitive conduct.
• The relevant analysis compares what Class members actually paid to
  what they would have paid absent the anticompetitive conduct, i.e.,
  the but-for price.


                                                                                               20
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 21 of 39 PageID#
                                  20912
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 22 of 39 PageID#
                                  20913
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 23 of 39 PageID#
                                  20914
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 24 of 39 PageID#
                                  20915
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 25 of 39 PageID#
                                  20916
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 26 of 39 PageID#
                                  20917
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 27 of 39 PageID#
                                  20918
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 28 of 39 PageID#
                                  20919
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 29 of 39 PageID#
                                  20920
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 30 of 39 PageID#
                                  20921
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 31 of 39 PageID#
                                  20922
             Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 32 of 39 PageID#

         Dr. Lamb Is Entitled To Rely On Single20923




            Injured Transaction Standard To
        Show Injury For Medicare Part D Plans
• “‘Paying an overcharge caused by the alleged anticompetitive conduct
  on a single purchase suffices to show—as a legal and factual matter—
  impact or fact of damage.’” In re Nexium Antitrust Litig., 777 F.3d 9,
  27, 28 n.23 (1st Cir. 2015) (citation omitted).

• “[A]ntitrust injury occurs the moment the purchaser incurs an
  overcharge, whether or not that injury is later offset.” Id.


                                                                                               32
                      Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 33 of 39 PageID#
                                                        20924

              Impact Is Immediately Established When A
                 Purchaser Pays A Single Overcharge
• To prove injury a TPP must show that it incurred an overcharge on a single transaction. Baker v.
  Carr, 369 U.S. 186 (1962); In re Loestrin 24 FE Antitrust Litig., 410 F. Supp. 3d 352, 404 (D.R.I. 2019).
• Antitrust impact/injury occurs “the moment the purchaser incurs an overcharge, whether or not
  that injury is later offset” In re Nexium Antitrust Litig., 777 F.3d 9, 27, 28 n.23 (1st Cir. 2015).
• “[C]ourts will not go beyond the fact of this injury to determine whether the victim of the
  overcharge has partially recouped its loss . . . .” Hawaii v. Standard Oil Co., 405 U.S. 251, 254 n.14
  (1972).
• Arguments that someone received a rebate or offset conflate impact/injury with damages –
  arguments that concern an offset relate to the quantum of the purchaser’s damages, not the fact
  that it was injured. See Brown v. Cameron-Brown Co., 92 F.R.D. 32, 45-46 (E.D. Va. 1981).

• Put differently, rebates may lessen the amount of damage a class member incurs but they do not
  erase or negate the initial damage as to each purchase. See Loestrin, 410 F. Supp. 3d 404-05;
  Solodyn, 2017 WL 4621777, at *17-18 (D. Mass. Oct. 16, 2017); Nexium, 777 F.3d 9, 28 n.23 (1st Cir.
  2015); Lidoderm, 2017 WL 679367, 22-23, n.33 (N.D. Cal. Feb. 21, 2017); Cardizem, 200 F.R.D. 297,
  317 (E.D. Mich. 2001).                                                                                      33
              Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 34 of 39 PageID#
                                                20925

    Windham Does Not Support Defendants’
        Net Damages Injury Argument
• Windham involved thousands of tobacco auctions. Windham v.
  American Brands, Inc., 565 F.2d 59, 66 (4th Cir. 1977).
• Plaintiffs’ theories of liability varied between auctions. Id. at 67.
• Defendants cite a vague comment about propriety of off-sets, which
  appears to relate to the calculation of damages. Id. at 67.
• This Court, in discussing Windham, has held that defense arguments
  claiming benefits from challenged conduct might give rise to a right of
  set-off, but were not relevant to the issue of liability. Brown v.
  Cameron-Brown Co., 92 F.R.D. 32, 45-46 (E.D. Va. 1981).

                                                                                                34
                   Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 35 of 39 PageID#
                                                     20926

          Defendants’ Other Cases Do Not
        Support Their Net Damages Argument
• Kerr v. Abbott, 1997 WL 314419 (Minn. Dist. Ct. Feb. 19, 1997), considered rebates because
  plaintiffs’ theory was that they should have benefited from rebates. In re Restasis Antitrust Litig.
  relied on Nexium’s injury standard and found that Minnesota did not require a different standard.
  2020 WL 2555556, at **24, 31 (E.D.N.Y. May 5, 2020).
• A&M Supply Co. v. Microsoft Corp., 654 N.W.2d 572 (Mich. Ct. App. 2002), is about whether
  plaintiffs could prove they incurred any overcharge and does not discuss net injury or set-offs. .
  Restasis relied on Nexium’s injury standard and found that Michigan did not require a different
  standard. 2020 WL 2555556, at **24, 31-32.
• Kottaras v. Whole Foods Market, 281 F.R.D. 16 (D.D.C. 2012), involved a literal shopping basket of
  items - claim was that a merger had inflated Whole Foods’ prices generally, but most had actually
  gone down.
• Exhaust Unlimited v. Cintas Corp., 223 F.R.D. 506 (S.D. Ill. 2004) – users of a uniform and linen
  rental service challenged an ancillary environmental charge without proving whether it increased
  the cost of their rentals.
• Kohen v. PIMCO, 57 F.2d 672 (7th Cir. 2009) – commodities trading case where active traders in
  class could have benefited from artificial commodity prices.


                                                                                                     35
Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 36 of 39 PageID#
                                  20927
                      Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 37 of 39 PageID#
                                                        20928



                               Lamictal Is Inapposite
• Third Circuit faulted the district court for failing to engage in a rigorous analysis of whether plaintiffs could
  prove common injury. In re Lamictal Direct Purchaser Antitrust Litigation, 957 F.3d 184 (3d Cir. 2020).
• Focus of opinion was on the 180-day period when Teva had the sole generic on the market. Id. at 190.
• The brand manufacturer (GSK) had entered into a pay-for-delay deal with Teva which prohibited GSK from
  launching an authorized generic (“AG”) to compete with Teva’s generic during Teva’s 180-day exclusivity
  period. Id. at 189.
• While GSK could not market an AG during the 180-day exclusivity period, it chose to compete with the
  generic by negotiating contracts with individual direct purchasers by lowering the price of branded Lamictal
  to generic levels, which allegedly caused Teva to set its generic price at an lower level than it planned during
  that period, a level which defendants there claimed to be no higher than if there were competition from an
  AG. Id. at 189.
• The district court incorrectly assumed injury at the moment the no-AG agreement prevented GSK from
  launching an AG: “This lack of analysis perhaps was due to the Court’s assumption that antitrust injury here
  occurred ‘at the moment the price of generic lamotrigine was artificially inflated by the no-AG agreement,
  even if GSK’s Contracting Strategy later on possibly eroded some or all of the inflated price.’” Id. at 194.
• District court failed to analyze whether “the prices were never inflated to begin with because Teva
  preemptively lowered its prices before launching; thus some Direct Purchasers never suffered an
  overcharge.” Id.
• The Lamictal district court compounded this error by treating the parties’ arguments as disputes regarding
  the measurement of damages, rather than the existence of injury. Id.

                                                                                                                  37
              Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 38 of 39 PageID#
                                                20929

 Third Circuit Did Not Find Averages Improper
                Or Fault Dr. Lamb
• “While averages may be acceptable where they do not mask
  individualized injury, see Gates v. Rohm & Haas Co., 655 F.3d 255, 266
  (3d Cir. 2011), we cannot determine whether that occurred here
  because of the lack of analysis. Accordingly, we vacate and remand
  for the District Court to analyze the evidence and arguments
  submitted as part of class certification.” Lamictal, 957 F.3d at 194.
• At no point did the Third Circuit find that the analysis offered by Dr.
  Lamb was inadequate or unreliable or that the analysis of the
  defendants’ economic expert was superior. See id. at 193-94.


                                                                                                38
             Case 2:18-md-02836-RBS-DEM Document 1013-1 Filed 07/17/20 Page 39 of 39 PageID#
                                               20930



            No Assumption Of Injury Here
• Dr. Lamb did not assume injury from pay-for-delay deal with no
  authorized generic provision.
• Abundant evidence that Merck would have launched an authorized
  generic in but-for-world.
• Dr. Lamb has considered whether individual negotiations with PBMs
  and certain Medicare Part D Plans prevented injury.
• Proposed modified class definition removes potentially uninjured
  entities.


                                                                                               39
